DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2007-250823 A to Hashimoto et al. (hereinafter Hashimoto).
Regarding claims 1 and 2, Hashimoto discloses particles of a magnetoplumbite-type hexagonal ferrite having a single crystal phase represented by the following formula, 
AFe(12-x)AlxO19 Formula (1) where A is one or more of Sr, Ba, Ca and Pb and x is 1.0 to 2.2 (para [0011]), which overlaps the instantly claimed ranges of 1.5 ≤ x ≤ 8.0 and 1.5 ≤ x ≤ 6.0,
wherein the average particle diameter of the particles of magnetoplumbite-type hexagonal ferrite is 10 µm or more (para [0011]), which overlaps the instantly claimed range of 2 to 100 µm.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.
The reference is silent regarding the limitation “wherein a µ” peak frequency of the particles of the magnetoplumbite-type hexagonal ferrite is equal to or higher than 60 GHz, and a µ” peak value of the particles of the magnetoplumbite-type hexagonal ferrite is equal to or higher than 0.2”. However, see MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  The compositions overlap and have the same structure.  Therefore, per MPEP 2112.01(I), one of ordinary skill in the art would expect overlapping µ” peak frequencies and overlapping µ” peak values, absent evidence to the contrary. 

Regarding claim 3, Hashimoto discloses the particles of a magnetoplumbite-type hexagonal ferrite according to claim 1,wherein the magnetoplumbite-type hexagonal ferrite particles are deemed capable of use for a radio wave absorber.
Claim 3 is an intended use claim.  Hashimoto renders the ferrite particles of claim 1 obvious and are part of a radio wave absorber (para [0011]).  Therefore, the Hashimoto ferrite particles are deemed capable of the intended use. 

Regarding claim 6, Hashimoto discloses a radio wave absorber (para [0011]) having a planar shape (sheet, para [0009]), comprising: the particles of a magnetoplumbite-type hexagonal ferrite according to claim 1; and a binder (polymer base material, para [0027]-[0028]).

Regarding claim 7, Hashimoto discloses a radio wave absorber (para [0011]) having a three-dimensional shape (sheet with a predetermined thickness, para [0030]), comprising: the particles of a magnetoplumbite-type hexagonal ferrite according to claim 1; and a binder (polymer base material, para [0027]-[0028]).

Response to Arguments
Applicant’s arguments, see page 6, filed 8/23/22, with respect to the 112 rejection have been fully considered and are persuasive.
Therefore, the 112(b) rejection of claims 1-7 has been withdrawn. 

Applicant’s arguments, see pages 6-7, filed 8/23/88, with respect to He have been fully considered and are persuasive.  The newly amended claims require a ferrite powder size D50 of 2 to 100 µm.  However, He teaches an average grain size of at most 200 nm. 
Therefore, the 102 rejection of claims 1-5 as anticipated by He has been withdrawn. 
The 103 rejection of claims 6 and 7 as obvious over He has also been withdrawn.

Applicant’s arguments, see page 7, filed 8/23/22, with respect to Honma have been fully considered and are persuasive.  The newly amended claims require a ferrite powder size D50 of 2 to 100 µm.  However, Honma is silent regarding powder size, µ” peak frequency and µ” peak value. 
Therefore, the 103 rejection of claims 1-4, 6 and 7 as obvious over Honma has been withdrawn. 

Applicant’s arguments, see page 8, filed 8/23/88, with respect to Torkian have been fully considered and are persuasive.  The newly amended claims require a ferrite powder size D50 of 2 to 100 µm.  However, Torkian teaches an average grain size of at most 934 nm. 
Therefore, the 103 rejection of claims 1-5 as obvious over Torkian has been withdrawn. 
Allowable Subject Matter
Claims 4 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Hashimoto, teaches a dry method of making the ferrite particles.  However, the instant claims require a wet process that forms a precipitate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734